Citation Nr: 1537841	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-35 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression and generalized anxiety disorder.

2.  Entitlement to service connection for residuals of a cerebrovascular accident, to include as secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from September 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board remanded this matter in February 2015 for additional development, including a medical opinion.  However, as is discussed below, the new medical opinion is inadequate and the appeal must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with major depression and generalized anxiety disorder.  To date, he has not been afforded a VA examination determining the etiology of these conditions.  In order to make an accurate assessment of the Veteran's entitlement to service connection, it is necessary to have a medical opinion based upon a thorough review of the record that determines whether any of the Veteran's acquired psychiatric disorders are related to his period of active service.

The Veteran should also be afforded a new VA examination for his diagnosed PTSD.  In the February 2015 remand, the Board directed the RO to contact the Veteran and obtain additional information regarding his in-stressors.  The RO sent a March 2015 letter requesting specific details regarding the claimed stressors, including information on witnessing the deaths of service members and a cargo plane explosion.  The Veteran has yet to respond to the RO's request, and therefore his claimed stressors have not been verified.  However, under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304.  Accordingly, a new examination is needed to determine whether the Veteran's PTSD is related to any fear of hostile military or terrorist activity while on active duty.  

Further development is also needed for the Veteran's service connection claim for residuals of a cerebrovascular accident, to include as secondary to ischemic heart disease.  The Veteran suffered a stroke in 1985 and subsequently underwent two heart transplants.  A medical opinion was obtained in May 2015.  The examiner found that the Veteran's cerebrovascular accident was not proximately due to or aggravated by his ischemic heart disease.  In providing this opinion, the examiner noted that the Veteran's condition was caused by his cardiomyopathy, which was a result of his idiopathic hypertrophic subaortic stenosis (IHSS).  The examiner further noted that there was no evidence of ischemic heart disease prior to the Veteran's first heart transplant in 1988.  However, as pointed out by the Board in the prior remand, the record includes the report of an August 1985 EKG which was interpreted as showing old myocardial infarction.  Per VA regulations, the meets the definition of ischemic heart disease.  Thus, the May 2015 opinion is inadequate.  The examiner should provide an addendum opinion that considers the correct factual basis; that is, that there was evidence is ischemic heart disease prior to the Veteran's first heart transplant in 1988.
	
Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of all current acquired psychiatric disorders. The claims folder should be made available to the examiner for review.

The examiner should provide a diagnosis for each psychiatric disorder found.  If a diagnosis of PTSD is appropriate but there are no verified stressors, the examiner should determine whether PTSD is related to the Veteran's fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For VA purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence supports a diagnosis other than PTSD, the examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

2. Return the Veteran's claims file to the examiner who provided the medical opinion in May 2015, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address:

(a)Is it at least as likely as not (50 percent probability or greater) that any residuals of the Veteran's cerebrovascular accident are etiologically related to service, to include as due to herbicide exposure. 

(b) If the answer to (a) is no, the examiner should determine whether is it at least as likely as not (50 percent probability or greater) that the Veteran's condition was caused by his ischemic heart disease.  In answering this question, the examiner is directed to an August 1985 EKG which showed old myocardial infarction, prior to the initial heart transplant in 1988.  That finding would meet the definition of ischemic heart disease under VA regulations.  

(c) If the answer to (b) is no, the examiner should determine whether is it at least as likely as not (50 percent probability or greater) that the Veteran's condition was aggravated by his ischemic heart disease. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline of the severity of the Veteran's conditions before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




